Citation Nr: 9902420	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-13 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1968.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision rendered in January 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which granted service 
connection for PTSD and assigned a 10 percent disability 
rating.  The veteran appealed that decision, and the RO 
subsequently increased the veterans disability rating to 30 
percent in May 1998.  The veteran continued his appeal and 
specifically requested his disability rating be increased to 
50 percent.  As the RO determined that an increased 
disability rating to 50 percent was not warranted, the case 
was thereafter forwarded to the Board for appellate review.


REMAND

A preliminary review of the record discloses that additional 
development is required before the Board can proceed further 
in adjudicating the veterans claim.  

The Board observes that the veterans claim for PTSD was 
initially filed in June 1996.  Therefore, since the veterans 
initial claim for PTSD, which is evaluated under Diagnostic 
Code 9411, was filed prior to the November 7, 1996 
substantive changes of the schedular criteria for evaluating 
psychiatric disorders (including PTSD), the veterans claim 
for an increased evaluation for PTSD must be considered under 
the criteria in effect both prior to and after November 7, 
1996.  Such consideration must be given to the veteran under 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), which 
states that where the law or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.

A review of the ROs January 1997 rating decision, March 1997 
statement of the case, and May 1998 supplemental statement of 
the case, reveal that the RO only applied the new criteria - 
rather than both the old and new criteria - to determine 
whether an increased evaluation was warranted for the 
veterans service-connected PTSD disability.  Additionally, 
the Board notes that the veteran has not been provided a VA 
psychiatric examination in over two years, although he has 
received treatment for his service-connected PTSD since VA 
examination in December 1996.  There is also some question 
whether all of the veterans psychiatric treatment records 
are on file since he indicated in his January 1997 notice of 
disagreement that he was receiving ongoing mental health 
treatment, but only one treatment record since VA examination 
in December 1996 is on file.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should request that the 
veteran provide the names, addresses and 
approximate dates of treatment for all 
health care providers, including VA, who 
have treated him for psychiatric 
disability since December 1996.  After 
obtaining any necessary consent forms for 
the release of the veteran's private 
medical records, the RO should obtain, 
and associate with the file, all records 
noted by the veteran that are not 
currently on file, to include all 
indicated VA records.

2.  Then, the RO should arrange for a VA 
psychiatric examination of the veteran by 
a board certified specialist, if 
available, to determine the current 
severity of his service-connected PTSD.  
The claims file, including a copy of this 
REMAND, should be made available to the 
examiner before the examination for 
proper review of the medical history.  To 
the extent possible, the manifestations 
of the veterans PTSD should be 
distinguished from those of any other 
psychiatric disorders found to be 
present.  The examiner should also 
provide a GAF score with an explanation 
of the significance of the score 
assigned, as well as an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
veterans service-connected psychiatric 
disability, to include whether it renders 
the veteran unemployable.  All indicated 
studies should be performed, and the 
rationale for all opinions expressed 
should be provided.

3.  Thereafter, the RO should review the 
claims file and ensure that all 
developmental actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated development 
and should readjudicate the issue of 
entitlement to an evaluation in excess of 
30 percent evaluation for service-
connected PTSD, to include consideration 
under both the criteria in effect prior 
to November 7, 1996, and the revised 
criteria for evaluating mental disorders 
effective November 7, 1996, as well as 
consideration of the provisions of 
38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§§ 3.321(b)(1) and 4.7.

4.  If the benefit sought on appeal is 
not granted to the veterans 
satisfaction, the RO should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO. 


	(CONTINUED ON NEXT PAGE)








		
	JAMES W. LOEB
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
